Citation Nr: 1436782	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-24 155	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to an initial compensable rating (i.e., a rating higher than 0 percent) for migraine headaches.

5.  Entitlement to an initial compensable rating for residuals of a left ankle sprain.

6.  Entitlement to an initial compensable rating for a ganglion cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 until retiring in July 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, with jurisdiction later being transferred to the RO in Reno, Nevada.

He had a videoconference hearing in January 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.

In an intervening September 2011 rating decision, the RO granted other claims that, at the time, also were on appeal for service connection for a left ankle strain and left wrist ganglion cyst, assigning each an effective date of August 1, 2008.  Since the Veteran's appeal regarding these claims for service connection was granted in that decision, the RO considered his appeal of these claims satisfied and, therefore, removed these claims from any further consideration.  But in a statement since received in April 2012, he disagreed with the 0 percent (noncompensable) ratings assigned these disabilities, so he has filed what amounts to a timely Notice of Disagreement (NOD) with the RO's decision concerning this "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that, where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  The RO has not provided him a Statement of the Case (SOC), however, concerning these downstream claims for initial compensable ratings for these now service-connected disabilities.  So the Board must remand these claims, rather than merely refer them.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  He also must be given an opportunity to complete the steps necessary to perfect his appeal to the Board concerning these downstream claims by also, in response to this SOC, submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300-305 (2013).

In April 2012, he provided additional evidence comprised of post-service treatment records from a military facility and a personal statement.  Though a waiver of RO initial consideration of the evidence was not enclosed, it is readily apparent that he intended to have the Board consider this additional evidence in the first instance.  See 38 C.F.R. § 20.1304.  Moreover, since his claims were being remanded for further development, the RO or Appeals Management Center (AMC) would have opportunity to consider this additional evidence in the first instance and address it in an SOC or Supplemental SOC (SSOC).  See 38 C.F.R. § 19.31 (2013).

In March 2014 the Board remanded these claims to the RO via the AMC in Washington, DC, for further development.  At the time, the appeal also included claims of entitlement to service connection for sleep apnea and for a right leg/calf strain.  In that March 2014 decision, the Board denied service connection for the right leg/calf strain, but granted service connection for the sleep apnea.  In a March 2014 rating decision since issued, the RO implemented the Board's grant of this claim, and the Veteran has not in response separately appealed either the initial rating or effective date assigned for this now service-connected disability.  See Grantham, 114 F.3d at 1158-59.  Accordingly, his claims of entitlement to service connection for sleep apnea and the right leg/calf strain are no longer before the Board.

Unfortunately, for the reasons and bases discussed below, the claims that are still at issue require still further development and consideration, so the Board is again remanding them to the Agency of Original Jurisdiction (AOJ).

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


REMAND

In the prior March 2014 remand, the Board determined that the evidence then of record was insufficient to decide the Veteran's claims.  In particular, the Board found that, regarding the claim of entitlement to service connection for a right ankle condition, the prior August 2011 VA examiner had made contradictory findings on whether the Veteran had sustained an underlying right ankle strain.  Additionally, as to the claimed erectile dysfunction (ED), the Board found that in light of conflicting diagnoses, further inquiry was warranted.  The Board also considered that diverticulitis may have transpired again, given the pattern of recurrence every two to three years cited in the Veteran's testimony.  Finally, the Board determined that a more recent evaluation was needed regarding his service-connected migraine headaches, to reassess their severity.  Based on these insufficiencies, the Board instructed the AOJ to obtain all outstanding evidence or records held by VA or identified by the Veteran, and to then schedule him for additional VA compensation examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

On remand, the RO/AMC scheduled the Veteran for these required examinations in May 2014, as they were necessary to determine the nature and etiology of his claimed right ankle condition, ED, diverticulitis, and to determine the current severity and symptoms of his service-connected migraines.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The RO/AMC determined that he failed to appear for this scheduled May 2, 2014 VA examination, 

and that he had failed to call either the VA Medical Center (VAMC) where it was to be held or the RO/AMC to cancel his examination or provide justifiable reason or explanation (i.e., the required good cause) for his failure to report.  See 38 C.F.R. § 3.655.  Accordingly, the AMC continued the denials of his claims in a June 2014 SSOC.

In July 2014, however, the representative indicated the Veteran was overseas working for his current employer in Afghanistan and, therefore, did not receive notification of the scheduled examinations until he returned on May 18, 2014, so after the scheduled date of May 2, 2014.

When a Veteran fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the burden is on VA to demonstrate that notice was sent to the claimant's latest address of record and that he has not shown adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

And here, as the Veteran has shown the requisite good cause for his failure to appear for the scheduled examinations, namely, that he was out of the country and therefore did not receive notification of them until after they were scheduled to occur, and since he previously cooperated with VA and appeared for prior examinations, the Board finds that he should be provided another opportunity to appear for the additional examinations now needed.

Moreover, the record on appeal does not contain a copy of any correspondence sent to the Veteran notifying him of those scheduled examinations.  He has admitted receiving the notification, but, as mentioned, he asserts that he did not receive it until more than 2 weeks after the examinations were scheduled to occur.  

In the absence of any evidence in the record confirming the notification was sent in a timely manner, the Board finds that VA has not demonstrated that he lacked good cause for his failure to appear.

In this regard, it is important to note that prior to rather recently, that being in May 2013, the Court (CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied on extra-record evidence to make a finding of fact in the first instance.  In light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper, timely notice of his scheduled VA examinations, his examinations must be rescheduled and he must be provided the required notice.

But having said that, as noted above, he does have an obligation to report for these examinations, once rescheduled.  38 C.F.R. § 3.326(a) (2013).  And another VA regulation, 38 C.F.R. § 3.655, explains the consequences of failing to report for an examination needed to decide a claim, which can include deciding the claim based on the existing evidence of record (when the claim is for service connection or concerns an initial rating) or mandatorily denying the claim (when it instead is for an increased rating).


Additionally, the Board instructed in its March 2014 remand that the RO should request information from the Veteran regarding his treatment for these disabilities from 2011 onwards.  Given that the letter requesting this information was dated May 2, 2014, when he asserts he was out of the country, and considering that his address of record since has changed, see July 2014 Informal Hearing Presentation, he should be afforded another opportunity to provide the requested information.

The RO/AMC also, as mentioned, has not provided the Veteran an SOC concerning his "downstream" claims for initial compensable ratings for his now service-connected left ankle sprain and ganglion cyst of the left wrist.  So the Board also must remand these other claims, rather than merely refer them.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  As well, he must be given an opportunity to complete the steps necessary to perfect his appeal to the Board concerning these downstream claims by also, in response to this SOC, submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent).  See 38 C.F.R. §§ 20.200, 20.202, 20.300-305. 

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Verify the Veteran's current mailing address.  It appears that he formerly resided in North Las Vegas, Nevada, but now lives in Mesquite, Nevada.  See July 2014 Informal Hearing Presentation (IHP) (listing an updated address).  But regardless of where he now lives, all future contact with him, so going forward, must be to his current address. 

2.  Upon receipt of all additional records and clarification of the Veteran's current address, request from the Veteran the source of all further evaluation or treatment for his remaining claimed conditions (erectile dysfunction, a right ankle condition, diverticulitis, and migraines) from 2011 onwards (including whether he still receives relevant treatment from the same military medical facilities).  Obtain all identified records, assuming, as mentioned, they have not already been obtained and considered.

If private records, have him complete and return the necessary authorization form (VA Form 21-4142) so these confidential records may be obtained.

If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

3.  Then, reschedule the Veteran for another VA orthopedic examination to determine the etiology of his claimed right ankle condition.  Have the examiner perform all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The VA examiner is first requested to confirm that the Veteran currently manifests a right ankle disability (previously diagnosed as right ankle sprain).  Please take into consideration recent x-ray evidence of right ankle osteoarthritis.  

Provided only that a current right ankle disability is diagnosed, then provide an opinion addressing the following inquiries:

i. Did the Veteran's right ankle condition clearly and unmistakably pre-exist service entrance (see notation therein regarding December 1982 right ankle repair prior to service)?

ii. If there was pre-existing disability, was there in-service permanent aggravation of the right ankle condition, or instead does the evidence clearly and unmistakably rule out such aggravation?

iii. If there was not pre-existing disability, was the Veteran's right ankle condition directly incurred in military service (considering notation of sprained right ankle periodically from 1986 onwards)?

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Schedule another VA genitourinary examination with regard to claimed erectile dysfunction.  Have the examiner perform all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.


The VA examiner is first requested to confirm that the Veteran currently manifests the condition of erectile dysfunction.  Provided this is the case, then indicate the likelihood (very likely, as likely as not, or unlikely) that this condition had its clinical onset during service, taking into account the documented instance of this condition therein and the Veteran's own reported medical history.  

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Schedule another VA gastrointestinal examination with regard to claimed diverticulitis.  Have the examiner perform all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The VA examiner is first requested to confirm that the Veteran currently manifests the condition of diverticulitis.  Provided this is the case, then indicate the likelihood (very likely, as likely as not, or unlikely) that this condition had its clinical onset during service, taking into account the documented instances of this condition therein (in 2003, and again in 2006) and the Veteran's own reported medical history.  


The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Also schedule the Veteran for VA examination to determine the current severity of his service-connected headaches.  Have the examiner perform all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected migraine headaches, in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.

6.  Ensure that a copy of the notification letter pertaining to each rescheduled examination, including a notation of the date of mailing, is in the Veteran's physical claims file or electronic ("Virtual VA") file.  Moreover, the notification letters must be sent before, not after, the examination is scheduled to occur and with sufficient time allowing the Veteran to do the necessary planning he needs to attend the examination.


7.  Upon completion of the required examinations, ensure that the VA examination reports and accompanying opinions, to the extent possible, are responsive to these questions posed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  If not, take all needed corrective action.  38 C.F.R. § 4.2.

8.  Also, in response to his timely NOD, send the Veteran an SOC concerning whether he is entitled to initial compensable ratings for his service-connected left ankle sprain and ganglion cyst of the left wrist.  Also inform him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of these additional claims to the Board.  See 38 C.F.R. § 20.200.  If, and only if, he perfects a timely appeal of these additional claims should they be returned to the Board for further appellate consideration.

9.  Then readjudicate the remaining claims of entitlement to service connection for ED, a right ankle condition, diverticulitis, and the claim of entitlement to an initial compensable rating for migraines, in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims. 

By this remand, the Board intimates no opinion as to any final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by VA.  However, his cooperation in VA's efforts to develop these claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


